DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 18-34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In regard to claim 18, the recitation, “a fluid circuit for extracting the cryogenic liquid product” in combination with the recitation, “a delivery pipeline which extracts the cryogenic liquid product from the storage tank” contains new matter scope since the disclosure does not have two separate lines “extracting the cryogenic liquid product”.
	In regard to claim 24, 32, the recitation, “wherein the first product supply pipeline comprises at least one depressurization device, for depressurizing a pressurized gas product or the cryogenic liquid product, sent out by the speed-adjustable cryogenic liquid pump and having a pressure higher than the operating pressure of the first product supply pipeline, to the operating pressure of the first product supply pipeline.” introduces new matter as there is no support that the pressure in the first pipeline is higher than itself.  
	In regard to claim 27, the recitation, “delivering at least a portion of the cryogenic liquid product to the first product supply pipeline via the delivery pipeline, by adjusting the liquid pump outlet control valve, the liquid pump back-flow control valve and/or the depressurization device” introduces new matter since the recitation is inconsistent with the disclosure.  These components are not adjusted in delivering the fluid to the first supply line, rather the disclosure shows that the adjustable speed pump adjusts a speed to a low speed to provide the operation pressure of the first product supply pipeline (pg. pub. para. 59).  Further, contrary to the scope of the recitation, the disclosure shows that during the normal operation the recited valves are not modulated. 
The recitation, “delivering at least a portion of the cryogenic liquid product to the second product supply pipeline via the delivery pipeline, by adjusting the liquid pump outlet control valve, the liquid pump back-flow control valve and/or the depressurization device” includes new matter since the recitation is inconsistent with the disclosure.  The pump outlet control valve and the liquid pump backflow control valve are not adjusted during the temporary operation while delivering the fluid to the second supply line, rather the disclosure shows that the adjustable speed pump adjusts the speed to a high speed to provide the operation pressure of the second product supply pipeline (pg. pub. para. 61).  Therefore, the recitation includes operations that are not fully supported associated with the adjusting recitation, since the disclosure shows that the valves are not modulated during the temporary operation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 18, the recitation, “sending the same” is indefinite as it is not clear what is being referenced.
	The recitation, “sending the same back to the storage tank via the speed-adjustable cryogenic liquid pump and the liquid pump back-flow control valve” is indefinite for being inconsistent with the disclosure which shows that the fluid that returns back to the storage tank does not travel via the pump. 
	The recitation, “a fluid circuit for extracting the cryogenic liquid product” in combination with the recitation, “a delivery pipeline which extracts the cryogenic liquid product from the storage tank” is indefinite for not being consistent with the disclosed invention.  The disclosure does not have two separate lines “extracting the cryogenic liquid product”.  Further, the recitation “which extracts” does not clearly describe what extracts the liquid.
	Further, it is unclear what the extent of the delivery pipeline is since the recitation concerning the flow being “via” the pump and the liquid pump outlet control valve are unclear as to whether this is defining the pipeline or is merely functional language and does not require the pipeline to be between the stated components. 
	The recitation, “the delivery pipeline is connected to the first product supply pipeline and the second product supply pipeline separately” is indefinite for not being consistent with the disclosed invention and further as it is unclear what is separate about the connection of the delivery pipeline to the first and second product supply pipelines.  The applicant is directed to the drawing which clearly shows that the delivery pipeline is connected to the first product supply pipeline (7) and the second product supply pipeline (8) at the same location and therefore is not “separate” in any determinable fashion.  Therefore the “separate” recitation is entirely ambiguous.
	In regard to claims 22, 30, the recitation, “for the purpose of vaporizing the pressurized cryogenic liquid product” is indefinite as it is not clear if vaporization is required or not and it is not clear what “purpose” entails.
	In regard to claim 24, 32, the recitation, “wherein the first product supply pipeline comprises at least one depressurization device, for depressurizing a pressurized gas product or the cryogenic liquid product, sent out by the speed-adjustable cryogenic liquid pump and having a pressure higher than the operating pressure of the first product supply pipeline, to the operating pressure of the first product supply pipeline.” is indefinite as being entirely circular logic and not being consistent with the disclosed invention.  How is the fluid in the first product supply pipeline supposed to be at a pressure higher than the fluid in the first product supply pipeline?  This is akin to saying that X is larger than X.  Further what structure is being required by the recitation is entirely unclear.  Further, the comma after the recitation, “comprises at least one depressurization device is grammatically errant and it is entirely unclear what the “for depressurizing belongs to because of the errant comma.  Likewise the comma after “the cryogenic liquid product,” is inconsistent and indefinite.
	In regard to claim 27, the recitation, “a method based on the system” is indefinite as the there is no way to discern what “based on” requires.  For present examination, as it appears that the applicant intends to limit the method to using the apparatus of claim 18, it is presumed that the claims require all of the system limitations of claim 18.  However, the applicant is requested to amend the language to be more definite in this regard and to recite use of the apparatus of claim 18 explicitly.
	The recitation, “a backup product” and “an air separation apparatus” inappropriately reintroduce what has already been recited.
	The recitation, “a cryogenic liquid product” inappropriately reintroduces the cryogenic liquid product that was already recited in claim 18.
	The recitation, “low speed” and “high speed” are indefinite as these are relative terms and therefore it is not clear what speed meets these recitations.  For present examination the only requirement of these speeds is that the high speed is higher than the low speed.
	The recitation, “delivering at least a portion of the cryogenic liquid product to the first product supply pipeline via the delivery pipeline, by adjusting the liquid pump outlet control valve, the liquid pump back-flow control valve and/or the depressurization device” is indefinite since the depressurization device lacks antecedent basis and since the recitation is inconsistent with the disclosure.  These components are not adjusted in delivering the fluid to the first supply line, rather the disclosure shows that the adjustable speed pump adjusts the speed to a low speed to provide the operation pressure of the first product supply pipeline (pg. pub. para. 59).  Therefore it is entirely unclear how to interpret the step since it is not consistent with the disclosed invention.  Further, it is not clear what is considered within the scope of adjusting since the disclosure shows that the valves are not modulated during the normal operation.
	The recitation, “delivering at least a portion of the cryogenic liquid product to the second product supply pipeline via the delivery pipeline, by adjusting the liquid pump outlet control valve, the liquid pump back-flow control valve and/or the depressurization device” is indefinite since the recitation is inconsistent with the disclosure.  The pump outlet control valve and the liquid pump backflow control valve are not adjusted during the temporary operation while delivering the fluid to the second supply line, rather the disclosure shows that the adjustable speed pump adjusts the speed to a high speed to provide the operation pressure of the second product supply pipeline (pg. pub. para. 61).  The disclosure does show that fluid flows through the valve (9) but there is no evidence that the valve (9) is modulated during the temporary operation.  Therefore, it is entirely unclear how to interpret the step since it is not consistent with the disclosed invention.  Again, it is rehearsed that it is not clear what is considered within the scope of adjusting since the disclosure shows that the valves are not modulated during the temporary operation.  
	In regard to claim 28, the recitation, “a low speed” inappropriately reintroduces “low speed” and “high speed”.
	The recitation, “the operating pressure of the first product supply pipeline being lower than the operating pressure of the second product supply line” is indefinite for being redundant to the recitations of claim 18 that already state that the operating pressure of the first product supply pipeline is lower than the operating pressure of the second product supply pipeline.
Summarily, while every effort has been made to identify all of the indefinite language, the applicant should review all of the claim language and appropriately correct all of the indefinite language in view of the explanations above.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briglia (US 2006/0010909) in view of Garnier (US 6129778) and Parsnick (US 2016/0186930).
See 112 rejections.
	Briglia teaches a system for supplying a backup product in an air separation apparatus, the system comprising: 
a storage tank (26) for storing a cryogenic liquid product (liquid oxygen, para. 4, 13); 
a cryogenic liquid pump (34), said pump (34) pressurizes the cryogenic liquid product from the storage tank (26);
a liquid pump back-flow control valve (32), and 
a fluid circuit (line with 32) for sending the cryogenic liquid from the pump (34) back to the storage tank (26) via the liquid pump back-flow control valve (32);
a liquid pump outlet control valve (36), 
a delivery pipeline (at least portion of line from 26 to 50) connected to a product supply pipeline of a user (receiving line of consumer from 50, para. 5, 15); the product supply pipeline of the user (consumer) is located downstream of the delivery pipeline (line from 26, 50); 
note that the liquid pump outlet control valve (36) can adjust the flow rate of the cryogenic liquid product passing through the delivery pipeline (line from 26 to 50); 
note that the liquid pump back-flow control valve (32) can adjust the flow rate of the cryogenic liquid product passing through the fluid circuit (line with 32); 
note that a vaporizer (40) is installed on the delivery pipeline (line between 26 and 50) between the liquid pump outlet control valve (36) and the product supply pipeline of the user (after 50), the vaporizer (40) vaporizing the pressurized cryogenic liquid product to form a pressurized gas product (after 40); 
note that the cryogenic liquid product (liquid oxygen) is produced by the air separation apparatus (ASU, 11, para. 13);
note that Briglia does teach a normal operation and a temporary operation (para. 21-23, 27).  
Briglia does not appear to explicitly teach that the product supply pipeline of the user at least comprises a first product supply pipeline and a second product supply pipeline; an operating pressure of the first product supply pipeline is lower than an operating pressure of the second product supply pipeline, as claimed; 
and that the pump is speed-adjustable, 
and that the system is employed in a method entirely as claimed in the method claims; 
and finally that the vaporizer(40) is an air bath vaporizer or a water bath vaporizer.  
However, Garnier teaches (fig. 2) a product supply pipeline (15, 13) of a user (9) at least comprises a first product supply pipeline and a second product supply pipeline (see 15 and 13) and teaches the user is a consumption unit (9) requiring a lower and a higher pressure (column 1, line 5-10); and teaches that an operating pressure of the first product supply pipeline is lower than an operating pressure of the second product supply pipeline (15, 13) (column 2, line 37-65) (column 1, line 35-39).  Further, Garnier teaches that it is more efficient to provide a lower delivery pressure to the consumer unit (9) so that the supply and use pressures are more closely matched (column 2, line 55-60) with the several pressures of the consumer unit (9); note that the first product supply pipeline (15) comprises at least one depressurization device (see valve) for depressurizing a cryogenic liquid product (oxygen from 11) to thereby provide a lower pressure product to a portion of the consumer unit (9).  
Further, Parsnick teaches a speed-adjustable pump (40) for delivering a cryogenic liquid to a vaporizer (44) (para. 3) for the purpose of providing the ability to more efficiently vary pressure operation during normal and turndown operation (para. 3, 9, 10).  
In view of the teachings of Garnier and Parsnick, it would have been obvious to a person of ordinary skill in the art to modify Briglia with the first and second product lines of Garnier and with the adjustable speed pump of Parsnick to obtain energy and cost savings by operating with different speeds at different times to provide different pressures with more efficiency, including varying the operating speed of the pump to a low speed to deliver the gas product at a operational pressure of a low pressure product supply pipeline that requires only a lower pressure in one operation and to operate the speed of the pump to a high speed to deliver the gas product to a higher operational pressure product supply pipeline at another time, at least, when higher pressure supply is desired, thereby saving energy by pressurizing when needed and providing more efficient modulation of pressure and flow rate than simply throttling a set higher pressure.
Further it would be obvious, during higher speed operation, to additionally provide the lower pressure supply through employment of a depressurization valve (see valve to 9A) and a higher input pressure when the lower pressure supply is also demanded.  Lastly, in regard to claim 29, it is noted that during the low speed operation, it would have been obvious to a person of ordinary skill in the art for the liquid pump back-flow control valve (32) to be closed such that all of the pressurized cryogenic liquid product is delivered to the product supply pipeline of the user via the delivery pipeline (line from 26 to 50), for the purpose of providing product to the low pressure supply line efficiently and without wasting energy on recirculation to the tank when not required.  Likewise, note that during high speed operation, recirculation need not be performed and therefore the liquid pump back-flow control valve (32) may be closed then as well in order to efficiently supply product to the high pressure process without wasting energy on recirculation.
Lastly, official notice is taken that air bath and water bath vaporizers are old and well known in the art for providing heat to cryogenic vaporizers.  Therefore it would have been obvious to a person of ordinary skill in the art to employ an air bath or a water bath vaporizer for the purpose of providing cheap and easily accessible heating mediums for the vaporizer (40).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 26, 2022